                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION




GERARDO GARCIA GONZALEZ,                                     No. 2:17-CV-00508-SU

               Petitioner,

       v.

BRAD CAIN,                                                   ORDER

               Respondent.



HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation [31] on April 20,

2018, in which she recommends the Court deny Petitioner’s Petition for Writ of Habeas Corpus

[2]. The matter is now before the Court pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of

Civil Procedure 72(b).

       When any party objects to any portion of the Magistrate Judge’s Findings and

Recommendation, the district court must make a de novo determination of that portion of the

Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       Petitioner raises a number of new claims in his objections. District courts have discretion

to consider new evidence raised for the first time in an objection to a magistrate judge’s


1 - ORDER
recommendation. United States v. Howell, 231 F.3d 615, 621 (9th Cir. 2000). The Court has

reviewed these new claims and sees no need for further briefing. For the same reasons laid out in

the Findings and Recommendation, Petitioner’s new claims are procedurally defaulted.

Petitioner’s arguments for why this procedural default should be excused are unavailing. See

Coleman v. Thompson, 501 U.S. 722, 752-54 (1991); Martinez v. Ryan, 566 U.S. 1, 14, 16

(2012) (ineffective assistance of post-conviction appellate counsel does not constitute cause to

excuse default because there is no constitutional right to counsel in state post-conviction

proceedings).

       The Court has carefully considered Petitioner’s objections and concludes that the

objections do not provide a basis to modify the recommendation. The Court has also reviewed

the pertinent portions of the record de novo and finds no error in the Magistrate Judge’s Findings

and Recommendation.

                                         CONCLUSION

       The Court adopts Magistrate Judge Sullivan’s Findings and Recommendation [31].

Therefore, Petitioner’s Petition for Writ of Habeas Corpus [2] is denied and this case is

dismissed with prejudice. The Court declines to issue a Certificate of Appealability on the basis

that Petitioner has not made a substantial showing of the denial of a constitutional right pursuant

to 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED.

       DATED this            day of ____________________, 2019.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge



2 - ORDER
